UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
MIGUEL TEJEDA,                                                         :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   21-CV-2236 (JMF)
                  -v-                                                  :
                                                                       :        ORDER
OKI RINGO, LLC, et al.,                                                :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       On June 1, 2021, Plaintiff filed an Amended Complaint. ECF No. 16; see also ECF No.
20 (correcting filing error). In that Amended Complaint, Plaintiff names several new Defendants
and omits Park South Hotel LLC — the only named Defendant in Plaintiff’s original Complaint,
ECF No. 1 — as a party. ECF No. 20.

        Rule 15(a)(1) of the Federal Rules of Civil Procedure states that a party may amend its
pleading “as a matter of course” once only either “21 days after serving” the pleading or “21
days after service of a responsive pleading . . . or a motion under Rule 12(b), (e), or (f).” Rule
15(a)(2) states that “[i]n all other cases, a party may amend its pleading only with the opposing
party’s written consent or the court’s leave.” Here, Plaintiff’s 21-day window to amend his
Complaint as a matter of right has expired, and no other provision of Rule 15(a) allows Plaintiff
to amend its pleading without seeking leave of Court. Still, in light of Rule 15(a)(2)’s instruction
that leave to amend should be “freely giv[n] . . . when justice so requires,” the Court hereby
grants Plaintiff leave, nunc pro tunc, to amend his Complaint. The pleading filed at ECF No. 20
will be the operative Complaint; there is no need for Plaintiff to re-file it.

        The initial pretrial conference — currently scheduled for June 23, 2021 — is hereby
rescheduled to August 25, 2021, at 4:15 p.m. The parties should follow the pre-conference
procedures, including attending a settlement conference before the assigned Magistrate Judge to
take place at least two weeks before the initial pretrial conference, as laid out at ECF No. 6.

        Counsel for Plaintiff is directed to serve a copy of this Order on all non-appearing parties
and file proof of service with the Court.
       In light of the fact that Park South Hotel LLC is not named as a party in the Amended
Complaint, the Clerk of Court is directed to terminate Park South Hotel LLC as a party and to
update the caption accordingly.

       SO ORDERED.

Dated: June 3, 2021                                __________________________________
       New York, New York                                   JESSE M. FURMAN
                                                          United States District Judge




                                               2
